 Case 8:21-cv-01691-CEH-AAS Document 7 Filed 09/09/21 Page 1 of 2 PageID 51


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KENT ALLEN, JR.,

      Plaintiff,

v.                                                Case No: 8:21-cv-1691-CEH-AAS

DARA KHOSROWSHAHA and
ANTWAN PATTON,

      Defendants.
                                       /

                                     ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Amanda Arnold Sansone (Doc. 5).             In the Report and

Recommendation, Magistrate Judge Sansone recommends that Plaintiff’s Motion for

Leave to Proceed in Forma Pauperis (Doc. 2) be denied, Plaintiff’s complaint (Doc. 1)

be dismissed, and the Clerk be directed to close this case. Plaintiff was furnished a

copy of the Report and Recommendation and afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:
Case 8:21-cv-01691-CEH-AAS Document 7 Filed 09/09/21 Page 2 of 2 PageID 52


     (1)   The Report and Recommendation of the Magistrate Judge (Doc. 5) is

           adopted, confirmed, and approved in all respects and is made a part of

           this Order for all purposes, including appellate review.

     (2)   Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 2) is

           DENIED.

     (3)   Plaintiff’s Complaint (Doc. 1) is DISMISSED.

     (4)   As amendment of the Complaint would be futile, the Clerk is directed to

           terminate all pending motions and close this file.

     DONE AND ORDERED at Tampa, Florida on September 9, 2021.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                        2
